DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 6/17/2022, are acknowledged.   Claims 1-3, 5-9, 14, 16, 17, 35, 36, 42, 43, 50 and 57-60 are pending.  Claims 57-60 are new. 

Withdrawal of Claim Rejections
Any previous rejection not reiterated herein has been withdrawn.  Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim.  To be sure, the specification provides that “the term ‘substantially’ refers to the qualitative condition of exhibiting total or near-total extent or degree of a characteristic or property of interest. One of ordinary skill in the biological arts will understand that biological and chemical phenomena rarely, if ever, go to completion and/or proceed to completeness or achieve or avoid an absolute result.”  Para. [0078].  However, this leaves one of ordinary skill in the art clueless as to what would be encompassed by the claim from complete exclusion of PEG-modified lipids or PEG. 
Claim 17 is rejected insofar as it depends from claim 16 and does not cure the indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-9, 14, 35, 36, 42, 43, 50 and 57-60 is/are rejected under 35 U.S.C. 103 as obvious over Heartlein et al. (US 2017/0281542) in view of Ahmed et al., Int’l J Pharmaceuticals 567 (2019) 118488.
	Regarding claim 1, Heartlein et al. teaches “a composition comprising an mRNA encoding a protein, encapsulated within a liposome” “wherein the liposome comprises a cationic lipid” “further comprises one or more non-cationic lipids” “and/or one or more PEG-modified lipids.”  See claims 1, 3 and 5.  “The PEG-modified phospholipid and derivitized lipids of the present invention may comprise a molar ratio from about 0% to about 15%” (current claims 8, 9  and 43).  Para. [0420].
	Heartlein et al. does not teach an amphiphilic block co-polymer.  
	Ahmed et al. relates to nanosized hybrid liposome/poloxamer particles (current claim 14).  See Title.  According to Ahmed et al., “[i]n order to improve the stability of liposomes, many approaches have been suggested like liposomes coated with PEG polymer.”  Page 1, col. 1.  Ahmed et al. also teaches that “[m]ore recently, a new approach has been investigated in order to alleviate the limitation of liposomes. . . both lipid and polymer are unified to yield theoretically stable particles, enhanced encapsulation, controlled and modified release.”  Page 1, col. 2.  “The lipid used for this formulation was DOPC and the polymer used was poloxamer 407.”  Page 4, col. 1.  
The claimed invention would have been prima facie obvious to one of ordinary skill in the art prior to its effective filing date under the rationale of applying a known technique to a known product ready for improvement to yield predictable results in view of Heartlein et al. and Ahmed et al.   In this instance, the liposome composition of Heartlein et al., having all the components but poloxamer, constitutes the base product upon which the claimed invention can be seen as an improvement.  Ahmed et al. teaches that combining a polymer such as poloxamer with the lipid is a technique applicable to liposomes, such as the base product of Heartlein et al., that results in stable particles, enhanced encapsulation, controlled and modified release.  Accordingly, one of ordinary skill in the art would have recognized that adding poloxamer to the liposome composition of Heartlein et al. would yield predictable results and improve the liposome composition.
Regarding claim 2, DOPE is disclosed.  See para. [0485].
Regarding claim 3, Heartlein et al. does not expressly teach “wherein the lipid nanoparticles encapsulating the mRNA maintain an average diameter within 50% of the original average size following one or more freeze thaws.”  However, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.  Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  Here, because the claimed components and amounts are similar, a composition made obvious over the combination of Heartlein et al. and Ahmed et al. would be expected to be stable following one or more freeze thaws.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”)  Incidentally, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Regarding claim 5, Heartlein et al. does not expressly teach “wherein the lipid nanoparticles encapsulating the mRNA maintain an average diameter within 5% of the original average size following one or more freeze thaws.”  However, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.  Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  Here, because the claimed components and amounts are similar, a composition made obvious over the combination of Heartlein et al.  and Ahmed et al. would be expected to be stable following one or more freeze thaws.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”)  Incidentally, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Regarding claim 6, Heartlein et al. does not expressly teach “wherein the lipid nanoparticles have an mRNA encapsulation efficiency of between about 50% and 99%.”  However, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.  Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  Here, because the claimed components and amounts are similar, a composition made obvious over the combination of Heartlein et al.  and Ahmed et al. would be expected to be stable following one or more freeze thaws.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”)  Incidentally, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Regarding claim 7, Table 6 discloses a formulation with Cholesterol.  See also, para. [0021]. 
Regarding claim 35 and 36, the wherein clauses are not considered limitations because they merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”)
	Regarding claims 42 and 58, Heartlein et al. teaches an ethanolic solution of cKK-E12, DOPE, Chol and DMG-PEG2k mixed with an aqueous solution of FIX, ASS1, or FFL mRNA by rapid injection and shaking.  See para. [0489]. “The PEG-modified phospholipid and derivitized lipids of the present invention may comprise a molar ratio from about 0% to about 15%.” (claims 43 and 60).  Para. [0420].
	Heartlein et al. does not teach “in the presence of a poloxamer, wherein the poloxamer is present in an amount lower than its critical micelle concentration.”
	Ahmed et al. teaches the synthesis of hybrid liposome/poloxamer by modifying a conventional liposomes synthesis that uses a similar method of ethanolic injection into an aqueous solution, but substituting poloxamer for the aqueous phase.  See page 2, col. 2.   Ahmed et al. teaches poloxamer in 5% and 0.5%.  See page 4, col. 2.  Absent evidence to the contrary, these amounts would read on “an amount lower than its critical micelle concentration (CMC).”
	The claimed method would have been prima facie obvious for the reasons set forth above and/or as the simple substitution of one known element for another to obtain predictable results.  
	Regarding claim 50, Ahmed et al. teaches evaporating ethanol.   Absent evidence to the contrary some poloxamer would be presumed to evaporate as well in the process.  This would read on “removing the poloxamer.”
Regarding claim 57,  the wherein clause is not considered a limitation because it merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”).  
Regarding claim 59, depend from claim 58 which is a product-by-process claim.   The determination of the patentability is based on the product itself and not the process recited in the claims. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, undetectable poloxamer upon removal would simply be the product of  Heartlein et al. without poloxamer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618